Citation Nr: 1612968	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder claimed as cardiovascular stenosis to include ischemic heart disease as a result of herbicide exposure or as secondary to hypertension.
 
3.  Entitlement to service connection for a right eye disorder, to include cataracts, retinal conditions, or a vessel rupture either directly or as secondary to hypertension or a heart disorder claimed as cardiovascular stenosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to October 1984.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) of Waco, Texas in August 2009 and September 2011.

In May 2014, the Board remanded the Veteran's claim for further development.  Further development in compliance with the Board's remand instructions has been completed.

The issue of entitlement to service connection for a right eye disorder, to include cataracts, retinal conditions, or a vessel rupture either directly or as secondary to hypertension or a heart disorder claimed as cardiovascular stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence indicates that a medical nexus exists between the Veteran's in-service pre-hypertensive blood pressure readings, headaches, obesity, and high salt diet and a diagnosis of hypertension.

2.  The weight of the evidence indicates that the Veteran does not have a heart disorder. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2015).  

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in May 2010.  Additionally, the Veteran was scheduled to testify at a hearing before the Board in March 2014, but he failed to appear and has not offered good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.

As previously noted this matter was remanded by the Board in May 2014, to obtain VA examinations and treatment records.  Since the May 2014 Board decision, the RO has conducted three additional VA examinations in an effort to determine the etiology of the Veteran's right eye disorders, hypertension, and heart disorder.  The Board finds these examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  Furthermore, the Board requested and received a medical specialist's opinion regarding the Veteran's claim for hypertension.

Additionally, the VA has requested that the Veteran provide any additional private treatment records in his possession or submit record release authorizations for any outstanding medical records.  The Veteran, however, has failed to submit any additional records or release authorizations.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that he is entitled to service connection for a right eye disorder, hypertension, and a heart disorder.  The Veteran alleges direct service connection for each separate disorder as well as secondary service connection for each separate disorder to at least one of the other disorders.  In other words, the Veteran claims to have been diagnosed with a right eye disorder, hypertension, and a heart disorder.  The Veteran believes that his right eye disorder is either directly the result of his military service or the result of hypertension or a heart disorder, which he also attributes to his service.  Additionally, the Veteran is alleging that his hypertension was caused directly by his service or was caused by his heart disorder; which he claims were the result of his service.  The Veteran also alleges that his heart disorder was either caused directly by his service or was the result of his hypertension; allegedly caused by his service.  Finally, the Veteran also alleges that his heart disorder was caused by herbicide exposure during his service in the Republic of Vietnam.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

In February 2009, the Veteran filed a claim seeking service connection for hypertension.  At a DRO hearing the Veteran testified that he was first diagnosed with high blood pressure in approximately 2006, which was currently under control with Aspirin and blood pressure medication.  The Veteran speculated that his high salt diet in service caused his hypertension.

A September 2014 examination for heart disorders and hypertension indicated that the Veteran does not currently have hypertension.  While the absence of proof of a current disability generally serves as a bar to service connection, the requirement of a "current disability[,]" however, is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Regardless, a January 2016 opinion from a medical specialist indicates that the Veteran's blood pressure and symptomatology warranted a diagnosis of hypertension since February 2009.  Therefore, the Veteran is found to meet the criteria for a "current disability," because the symptoms that were manifesting at the time the claim was file have been diagnosed as hypertension.

Furthermore, the weight of the evidence indicates a medical nexus between the Veteran's in-service incurrences and his current disability.  The Veteran testified that he consumed salt tablets during his service in the Republic of Vietnam, and the Board finds the account credible.  Furthermore, the January 2016 VHA opinion identified multiple in-service risk factors for hypertension in the Veteran's service treatment records including: pre-hypertensive blood pressure readings, headaches, and obesity.  The specialist also cited to recent medical literature published on the topics of prehypertension, symptoms of hypertension, and risk factors for hypertension.  The specialist then applied the facts and data from the Veteran's personal accounts as well as his service treatment records to reliable principles and methods articulated in the cited medical literature to conclude that it was at least as likely as not related to the Veteran's in-service high salt diet, pre-hypertensive blood pressure, headaches, and obesity.  The Board finds the specialist's opinion to be persuasive and affords the opinion great weight, because it is based on sufficient facts and data applied to reliable principles and methods.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As stated supra, the Veteran has a "current" disability: hypertension.  Furthermore, the weight of the evidence indicates that a medical nexus exists between the Veteran's current disability and multiple in-service incurrences.  Therefore, the evidence of service connection for hypertension is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a hypertension is granted.
Heart Disorder

The Veteran testified, at his personal hearing before the DRO in May 2010, that while in service, he had one occasion where he got real dizzy while in the field and had to sit down.  He reported being examined at Darnall Army Hospital, but recalled that they did not find any heart problem at that time.

The Veteran's service treatment records do not memorialize this incident.  Nevertheless, the Veteran's service treatment records do indicate that the Veteran sought treatment for chest pain.  The treating physician ordered an electrocardiogram (EKG) and noted an impression of chest pain of unknown etiology.  It is unclear from the Veteran's service treatment records when and where this incident took place, but it does appear to occur sometime before August 1973.  The Board notes, however, that the Veteran underwent multiple periodic medical examinations throughout his period of service and in each case the Veteran's heart was evaluated as normal and the Veteran served until 1984.  Furthermore, the Veteran either denied heart trouble or indicated that he was unaware of heart trouble in medical histories provided contemporaneously with his medical examinations.  Finally, a May 1984 radiograph report indicates that the Veteran's heart was of normal size and configuration.

The Veteran also indicated, at the May 2010 DRO hearing, that starting in approximately 2006 he had experienced several other episodes of dizziness, and his doctor reportedly told him that his heart would skip a beat.  Private medical records from May 2008 to October 2009 indicate that the Veteran did experience a mild number of premature ventricular contractions (PVCs), but that the PVCs were asymptomatic.  Furthermore, private medical records from November 2006 to October 2009 indicate that the Veteran did not report cardiology symptoms such as fainting, syncope, chest pain, or palpitations and that he had a regular heart rate and rhythm with no murmur.

At a VA examination in September 2014, the VA examiner reviewed the Veteran's claims file, including complaints of dizziness in service, but after examining the Veteran, ultimately concluded that the Veteran did not have then, nor had he ever had, a diagnosed heart condition.  The examiner found a lack of symptomatology of chest pain, dyspnea, or medical or surgical procedures for a heart condition.

The weight of the evidence does not indicate that the Veteran currently has, or for any distinct period on appeal had, a heart disability.  As previously noted, the Veteran's theory is that he had been experiencing dizzy spells that were the result of a heart disorder.  The Board acknowledges the Veteran's testimony that he had dizzy spells in the past, and the Board finds it credible.  Nevertheless, the Veteran also testified in May 2010, that the Veteran no longer experiences dizzy spells.  See Transcript pp. 4 - 7.  Accordingly, even if the Board were to accept the Veteran's medical theory that his dizzy spells were the result of a heart disorder, the fact that the Veteran is no long experiencing dizzy spells would seem to indicate that the Veteran no longer had a heart disorder.  Furthermore, the Veteran does not allege that these dizzy spells occurred any time after February 2009, the date that the Veteran filed for service connection for a heart disorder.  

As previously noted, the Veteran's service treatment records as well as his private treatment records all indicate that his heart is normal and, other than asymptomatic PVCs, he is not experiencing cardiac symptoms.  Finally, the September 2014 examination for heart disorders and hypertension indicated that the Veteran was not currently experiencing a heart disorder.  The Board notes that the April 2011 ischemic heart disease (IHD) disability questionnaire indicated a diagnosis of palpitations.  Nevertheless, palpitations are a symptom rather than a disability for VA rating purpose.  

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported heart condition; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a heart disability is denied. 

The Board acknowledges the fact that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during that time.  Additionally, should the Veteran develop ischemic heart disease, it would be presumed to have been caused by his presumed herbicide exposure, absent evidence to the contrary.  However, as discussed, the Veteran fortunately has not been diagnosed with ischemic heart disease.  As such, service connection may not be granted on this basis.  


ORDER

Service connection for hypertension is granted.

Service connection for a heart disorder claimed as cardiovascular stenosis to include ischemic heart disease as a result of herbicide exposure or as secondary to hypertension is denied.


REMAND

In February 2009, the Veteran filed a claim seeking service connection for the rupture of his right eye blood vessels as a result of hypertension.  The Veteran underwent a VA examination in September 2014.  The examiner opined that the Veteran's eye condition may have been specifically associated with the his hypertension or it may have been idiopathic (without defined etiology).  The use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  As the September 2014 examination employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection.  Moreover, given that hypertension has since been service connected, another etiology opinion should be obtained..





Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to assess the following questions.  If an opinion cannot be provided without an examination, one should be provided. 

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's eye condition was caused by his service connected hypertension?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's eye condition was aggravated (permanently worsened the disease/disability beyond its natural progression) by his service connected hypertension?  Why or why not? 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


